UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ARTHURETTA HOLMES-MARTIN,                        :
                                                 :
               Plaintiff,                        :     Civil Action No.: 07-2128
                                                 :
               v.                                :     Re Document No.: 33
                                                 :
KATHLEEN SEBELIUS,                               :
in her official capacity as Secretary            :
of the U.S. Department of Health                 :
and Human Services,                              :
                                                 :
               Defendant.                        :

                                    MEMORANDUM OPINION

           GRANTING IN PART AND DENYING IN PART THE DEFENDANT’S RENEWED
                          MOTION FOR SUMMARY JUDGMENT

                                        I. INTRODUCTION

       This matter is before the court on the defendant’s renewed motion for summary

judgment. 1 The plaintiff, the former Deputy Director of the Office of Small and Disadvantaged

Business Utilization (“OSDBU”), commenced this action against her former employer, alleging

that she was subjected to racially-motivated disparate treatment, retaliation and a hostile work

environment, in violation of 42 U.S.C. § 1981 (“§ 1981”) and Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq. 2 The defendant contends that it is entitled to

summary judgment on all of the plaintiff’s claims because the actions she complains of are


1
       Although the defendant styles its motion a “Renewed Motion to Dismiss or, in the Alternative,
       for Summary Judgment,” the substance of the motion is devoted to the defendant’s arguments for
       summary judgment rather than dismissal. Indeed, the plaintiff titles her response an “Opposition
       to Defendant’s Renewed Motion for Summary Judgment,” a characterization not disputed in the
       defendant’s reply. Accordingly, the court construes the defendant’s motion as one solely for
       summary judgment.
2
       The plaintiff also asserted a claim of disability discrimination, which the court dismissed in a prior
       memorandum opinion. See Mem. Op. (Aug. 7, 2008) at 11-17.
justified by legitimate, non-discriminatory and non-retaliatory reasons, because many of those

actions do not qualify as adverse employment actions and because she was not subjected to

severe or pervasive hostile conduct based on her race or her involvement in protected activity.

       For the reasons discussed below, the court concludes that the plaintiff has raised an issue

of material fact concerning whether the reassignment of her Deputy Director duties was

motivated by discriminatory intent, and denies the defendant’s motion for summary judgment on

the disparate treatment claim premised on this conduct. The plaintiff, however, has failed to

demonstrate the existence of a genuine issue of material fact with respect to any of her remaining

claims, including her disparate treatment claims based on the reassignment of her project duties

and her termination, her retaliation claims and her hostile work environment claim. Accordingly,

the court grants summary judgment to the defendant on these claims.



                      II. FACTUAL & PROCEDURAL BACKGROUND

       A more detailed presentation of the factual allegations underlying this case can be found

in a prior decision of this court. See generally Mem. Op. (Aug. 7, 2008). By way of brief

background, in January 2000, the plaintiff, an African-American woman, began working as the

Deputy Director of the OSDBU, an office within the Department of Health and Human Services.

Pl.’s Opp’n to Def.’s Renewed Mot. for Summ. J. (“Pl.’s Opp’n”) at 3. Her first line supervisor

was Debbie Ridgely, a white female, the Director of the OSDBU. Id.

       In 2004, Ridgely hired Clarence Randall, a white male, to serve as her “Special Advisor,”

a position created, the plaintiff claims, to supersede the plaintiff’s position. Id. at 3. The

plaintiff alleges that over the following months, Ridgely transferred many of the plaintiff’s

responsibilities to Randall, such that Randall effectively assumed the role of Ridgely’s deputy.




                                                  2
Id. Meanwhile, the plaintiff was relegated to working as a staffer on specific OSDBU projects

and no longer held the broad supervisory authority she had exercised as the Deputy Director. Id.

at 3-4 & Ex. 2 (“Pl.’s Decl.”) ¶ 3.

       The plaintiff asserts that not long after relegating her to project work, Ridgely began

transferring the plaintiff’s project responsibilities to other employees. Id. at 6. As a result of

these reassignments, the plaintiff allegedly had nothing to do seventy-five to eighty percent of

the work day. Def.’s Renewed Mot. for Summ. J. (“Def.’s Mot.”) at 7; Pl.’s Decl. ¶ 15.

       The plaintiff also contends that during this period, Ridgely subjected her to a pattern of

hostile behavior. Pl.’s Opp’n at 10. For instance, the plaintiff states that Ridgely humiliated her

in front of the staff by insinuating that she was incompetent and irresponsible and scrutinized her

more closely than other employees. Id. Ridgely also purportedly undermined the plaintiff by

telling other employees not to listen to her or respect her opinion, and directed the plaintiff to

communicate with her exclusively by e-mail. Id. at 10-11. Furthermore, the plaintiff alleges that

Ridgely mishandled a salary waiver request submitted by the plaintiff, imposed unrealistic

deadlines on the plaintiff and included unwarranted criticisms in the plaintiff’s 2004 performance

evaluation. Id. at 12.

       The plaintiff alleges that this mistreatment resulted in a rapid deterioration of her

psychological and physical health, leading to severe depression and generalized anxiety disorder.

Id. at 12-13. In June 2006, the plaintiff’s physician recommended that the plaintiff, who had

already missed a number of days of work, take extended leave to address her health issues, which

she did. Id. at 13; Compl. ¶ 13. In an October 2006 letter, a Human Resources Specialist

informed the plaintiff that “her . . . absence [was] placing a considerable strain on the staff and

their daily operations” and that “[she] was required to [return to] her office on November 13,




                                                  3
2006.” Def.’s Mot. to Dismiss or, in the Alternative, for Partial Summ. J. (“Def.’s 1st Mot.”),

Ex. 35. The plaintiff’s physician, however, recommended extending the leave for an undefined

period, informing the agency that “it may be possible for [the plaintiff] to return to a position . . .

in a part time capacity in 6-8 months.” Def.’s 1st Mot. at 9 & Exs. 29, 40.

       In January 2007, Ridgely proposed the plaintiff’s removal, citing the plaintiff’s inability

to perform her job. Pl.’s Opp’n at 13; Compl. ¶ 14. In the notification of proposed removal,

Ridgely informed the plaintiff that her decision was “based on the fact that the Agency needs

someone in your position of record who can carry out the duties and responsibilities of the

position on a full-time, regular basis.” Def.’s Mot., Ex. 21 at 3. The defendant terminated the

plaintiff from employment in June 2007. Compl. ¶ 15.

       After exhausting her administrative remedies, the plaintiff filed a complaint in this court

in November 2007 alleging racial discrimination and retaliation. See Compl. ¶¶ 1, 16-19. The

defendant filed a motion to dismiss, or, in the alternative, for summary judgment in February

2008. See generally Def.’s 1st Mot. In her opposition to that motion, the plaintiff for the first

time raised claims of a hostile work environment and disability discrimination under the

Rehabilitation Act. See generally Pl.’s Opp’n to Def.’s Mot. to Dismiss. In August 2008, the

court dismissed the plaintiff’s Rehabilitation Act claim but denied the remainder of the

defendant’s motion. See generally Mem. Op. (Aug. 8, 2007).

       Following discovery, the defendant filed this renewed motion for summary judgment in

July 2009. See generally Def.’s Mot. With the motion now fully submitted, the court turns to an

analysis of the applicable legal standards and the parties’ arguments.




                                                   4
                                          III. ANALYSIS

                   A. Legal Standard for a Motion for Summary Judgment

       Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” FED. R. CIV. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Diamond v. Atwood, 43 F.3d 1538, 1540 (D.C. Cir. 1995). To determine which facts are

“material,” a court must look to the substantive law on which each claim rests. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” is one whose resolution could

establish an element of a claim or defense and, therefore, affect the outcome of the action.

Celotex, 477 U.S. at 322; Anderson, 477 U.S. at 248.

       In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in the nonmoving party’s favor and accept the nonmoving party’s evidence as true.

Anderson, 477 U.S. at 255. A nonmoving party, however, must establish more than “the mere

existence of a scintilla of evidence” in support of its position. Id. at 252. To prevail on a motion

for summary judgment, the moving party must show that the nonmoving party “fail[ed] to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. By pointing to

the absence of evidence proffered by the nonmoving party, a moving party may succeed on

summary judgment. Id.

       The nonmoving party may defeat summary judgment through factual representations

made in a sworn affidavit if he “support[s] his allegations . . . with facts in the record,” Greene v.

Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999) (quoting Harding v. Gray, 9 F.3d 150, 154 (D.C. Cir.




                                                  5
1993)), or provides “direct testimonial evidence,” Arrington v. United States, 473 F.3d 329, 338

(D.C. Cir. 2006). Indeed, for the court to accept anything less “would defeat the central purpose

of the summary judgment device, which is to weed out those cases insufficiently meritorious to

warrant the expense of a jury trial.” Greene, 164 F.3d at 675.

        Finally, the D.C. Circuit has directed that because it is difficult for a plaintiff to establish

proof of discrimination, the court should view summary judgment motions in such cases with

special caution. See Aka v. Washington Hosp. Ctr., 116 F.3d 876, 879-80 (D.C. Cir. 1997),

overturned on other grounds, 156 F.3d 1284 (D.C. Cir. 1998) (en banc); see also Johnson v.

Digital Equip. Corp., 836 F. Supp. 14, 18 (D.D.C. 1993).

    B. The Court Grants in Part and Denies in Part the Defendant’s Motion for Summary
          Judgment on the Plaintiff’s Disparate Treatment and Retaliation Claims

                           1. Legal Standard for Race Discrimination

        Generally, to prevail on a claim of discrimination under Title VII, 3 a plaintiff must follow

a three-part burden-shifting analysis known as the McDonnell Douglas framework. Lathram v.

Snow, 336 F.3d 1085, 1088 (D.C. Cir. 2003). The Supreme Court explained the framework as

follows:

        First, the plaintiff has the burden of proving by the preponderance of the evidence a
        prima facie case of discrimination. Second, if the plaintiff succeeds in proving the prima
        facie case, the burden shifts to the defendant “to articulate some legitimate,
        nondiscriminatory reason for the employee’s rejection” . . . . Third, should the defendant
        carry this burden, the plaintiff must then have an opportunity to prove by a
        preponderance of the evidence that the legitimate reasons offered by the defendant were
        not its true reasons, but were a pretext for discrimination . . . . The ultimate burden of
        persuading the trier of fact that the defendant intentionally discriminated against the
        plaintiff remains at all times with the plaintiff.



3
        “The standards and order of proof in section 1981 cases have been held to be identical to those
        governing Title VII disparate treatment cases.” Berger v. Iron Workers Reinforced Rodmen
        Local 201, 843 F.2d 1395, 1413 n. 7 (D.C. Cir. 1988) (citing Carter v. Duncan-Huggins, Ltd.,
        727 F.2d 1225 (D.C. Cir. 1984)).


                                                    6
Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981) (internal citations omitted)

(quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

       To establish a prima facie case of race discrimination under Title VII, the plaintiff must

show that “(1) [he] is a member of a protected class; (2) [he] suffered an adverse employment

action; and (3) the unfavorable action gives rise to an inference of discrimination.” Brown v.

Brody, 199 F.3d 446, 452 (D.C. Cir. 1999); Stewart v. Ashcroft, 352 F.3d 422, 428 (D.C. Cir.

2003); Carroll v. England, 321 F. Supp. 2d 58, 68 (D.D.C. 2004). “The burden of establishing a

prima facie case of disparate treatment is not onerous.” Burdine, 450 U.S. at 253. If the plaintiff

establishes a prima facie case, a presumption then arises that the employer unlawfully

discriminated against the employee. Id. at 254. To rebut this presumption, the employer must

articulate a legitimate, nondiscriminatory reason for its action. Id. The employer “need not

persuade the court that it was actually motivated by the proffered reasons.” Id. Rather, “[t]he

defendant must clearly set forth, through the introduction of admissible evidence, reasons for its

actions which, if believed by the trier of fact, would support a finding that unlawful

discrimination was not the cause of the employment action.” St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502 (1993) (quoting Burdine, 450 U.S. at 254-55).

       If the employer successfully presents a legitimate, non-discriminatory reason for its

actions, “the McDonnell Douglas framework – with its presumptions and burdens – disappears,

and the sole remaining issue is discrimination vel non.” Lathram, 336 F.3d at 1088 (internal

citations omitted); Brady v. Office of the Sergeant at Arms, U.S. House of Representatives, 520
F.3d 490, 494 (D.C. Cir. 2008) (noting that “the prima facie case is a largely unnecessary

sideshow”). The district court need resolve only one question: “Has the employee produced

sufficient evidence for a reasonable jury to find that the employer’s asserted non-discriminatory




                                                 7
reason was not the actual reason and that the employer intentionally discriminated against the

employee on the basis of race, color, religion, sex, or national origin?” Brady, 520 F.3d at 494.

The court must consider whether the jury could infer discrimination from (1) the plaintiff’s prima

facie case, (2) any evidence the plaintiff presents to attack the employer’s proffered explanation,

and (3) any further evidence of discrimination that may be available to the plaintiff. Waterhouse

v. District of Columbia, 298 F.3d 989, 992-93 (D.C. Cir. 2002) (quoting Aka, 156 F.3d at 1289).

The plaintiff need not present evidence in each of these categories in order to avoid summary

judgment. Aka, 156 F.3d at 1289. Rather, the court should assess the plaintiff’s challenge to the

employer’s explanation in light of the totality of the circumstances of the case. Id. at 1291.

                                   2. Legal Standard for Retaliation

          The McDonnell Douglas burden-shifting framework also governs claims of unlawful

retaliation. Taylor v. Solis, 571 F.3d 1313, 1320 n.* (D.C. Cir. 2009) (observing that

“[r]etaliation claims based upon circumstantial evidence are governed by the three-step test of

McDonnell Douglas Corp. v. Green”); Morgan v. Fed. Home Loan Mortgage Corp., 328 F.3d
647, 651 (D.C. Cir. 2003) (applying the McDonnell Douglas framework to a Title VII retaliation

claim).

          To establish a prima facie case of retaliation, a plaintiff must show that (1) he engaged in

a statutorily protected activity, (2) a reasonable employee would have found the challenged

action materially adverse, 1 and (3) there existed a causal connection between the protected


1
          In the retaliation context, the term “adverse action” “encompass[es] a broader sweep of actions
          than those in a pure discrimination claim.” Baloch v. Kempthorne, 550 F.3d 1191, 1198 n.4 (D.C.
          Cir. 2008). Thus, “[r]etaliation claims are ‘not limited to discriminatory actions that affect the
          terms and conditions of employment’ and may extend to harms that are not workplace-related or
          employment-related so long as ‘a reasonable employee would have found the challenged action
          materially adverse.’” Id. (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 64, 68
          (2006)).



                                                      8
activity and the materially adverse action. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.
53, 67-69 (2006); Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009). The plaintiff’s burden

is not great: he “need only establish facts adequate to permit an inference of retaliatory motive.”

Forman v. Small, 271 F.3d 285, 299 (D.C. Cir. 2001).

       As in the context of disparate treatment claims, if the employer successfully presents a

legitimate, non-retaliatory reason for its actions, “the presumption raised by the prima facie is

rebutted and drops from the case.” Hicks, 509 U.S. at 507 (internal citation omitted); Brady, 520
F.3d at 494 (noting that “the prima facie case is a largely unnecessary sideshow”). Upon such a

showing by the defendant, the district court need resolve only one question: “Has the employee

produced sufficient evidence for a reasonable jury to find that the employer’s asserted non-

[retaliatory] reason was not the actual reason and that the employer intentionally [retaliated]

against the employee on the basis of race, color, religion, sex, or national origin?” Brady, 520
F.3d at 494. In other words, did the plaintiff “show both that the reason was false, and that . . .

[retaliation] was the real reason.” Weber v. Battista, 494 F.3d 179, 186 (D.C. Cir. 2007)

(alterations in original and internal quotations omitted) (quoting St. Mary’s Honor Ctr., 509 U.S.

at 515). The court must consider whether the jury could “infer [retaliation] from the plaintiff’s

prima facie case and any other evidence the plaintiff offers to show that the actions were

[retaliatory] or that the non-[retaliatory] justification was pretextual.” Smith v. District of

Columbia, 430 F.3d 450, 455 (D.C. Cir. 2005) (quoting Murray v. Gilmore, 406 F.3d 708, 713

(D.C. Cir. 2005)). The court should assess the plaintiff’s challenge to the employer’s

explanation in light of the totality of the circumstances of the case. Aka, 156 F.3d at 1291.

       The strength of the plaintiff’s prima facie case, especially the existence of a causal

connection, can be a significant factor in his attempt to rebut the defendant’s legitimate non-




                                                   9
retaliatory reason for the adverse action. See Aka, 156 F.3d at 1289 n.4 (stating that “a prima

facie case that strongly suggests intentional discrimination may be enough by itself to survive

summary judgment”); Laurent v. Bureau of Rehab., Inc., 544 F. Supp. 2d 17, 23 n.5 (D.D.C.

2008) (holding that the plaintiff cannot establish pretext because “she is unable to show any

causal connection”); Meadows v. Mukasey, 2008 WL 2211434, at *5-6 (D.D.C. May 29, 2008)

(holding that the plaintiff demonstrated pretext in part by establishing a causal connection). The

plaintiff may establish a causal connection “by showing that the employer had knowledge of the

employee’s protected activity, and that the [retaliatory] personnel action took place shortly after

that activity.” Cones v. Shalala, 199 F.3d 512, 521 (D.C. Cir. 2000) (quoting Mitchell v.

Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985)); accord Clark County Sch. Dist. v. Breeden, 532
U.S. 268, 273 (2001) (noting that the temporal connection must be “very close”: a three- or four-

month period between an adverse action and protected activity is insufficient to show a causal

connection, and a twenty-month period suggests “no causality at all”).

                3. The Plaintiffs’ Disparate Treatment and Retaliation Claims

       In this case, the plaintiff asserts that the defendant discriminated against her on the basis

of her race and retaliated against her for her involvement in protected EEO activity by

transferring her Deputy Director duties to Randall, reassigning many of her project assignments

and terminating her employment. See generally Compl.; Pl.’s Opp’n. The court addresses each

of these claims in turn.

               a. Transfer of the Plaintiff’s Deputy Director Duties to Randall

       In response to the plaintiff’s allegations concerning the transfer of her Deputy Director

responsibilities to Randall, the defendant asserts that Randall and the plaintiff “handled distinct




                                                 10
aspects of office duties.” 4 Id. at 17; Def.’s Reply at 9. The defendant contends that as Ridgely’s

Special Advisor, Randall’s sphere of authority encompassed “Human Resource matters, budget

matters and consolidation/realignment details,” duties not shared by the plaintiff, who retained

authority over acquisition and procurement matters. Def.’s Mot. at 17; Def.’s Reply at 5-10.

According to the defendant, Ridgely divided the responsibilities between Randall and the

plaintiff in this manner for the legitimate, non-discriminatory purpose of improving the

efficiency of OSDBU operations. See Def.’s Reply at 9.

       The plaintiff maintains that the defendant’s legitimate, non-discriminatory justification is

undermined by the fact that Ridgely transferred core Deputy Director responsibilities to Randall.

Pl.’s Opp’n at 3-6. For instance, the plaintiff asserts that Ridgely designated Randall to act as

Director in her absence, brought Randall, rather than the plaintiff, with her to high level meetings

and took Randall’s advice on all matters relating to OSDBU operations, including procurement

matters. Id. at 4-5. The plaintiff also alleges that after hiring Randall, Ridgely prohibited the

plaintiff from serving as a liaison to other federal agencies and insisted that Randall attend all

meetings with the plaintiff. Id. at 4. The plaintiff contends that in so doing, Ridgely effectively

demoted her from Deputy Director to an office staffer assigned to specific projects. Id.

       Because the defendant has asserted a legitimate, non-discriminatory justification for the

challenged action, the court forgoes an examination of the prima facie case and turns directly to

the central matter in dispute: whether the plaintiff has produced sufficient evidence for a

reasonable jury to conclude that the defendant’s asserted non-discriminatory and non-retaliatory

reason for the purported transfer of her duties to Randall was pretext for discrimination or

retaliation. See Jones, 557 F.3d at 678; Brady, 520 F.3d at 494.


4
       The defendant does not argue that Randall’s alleged usurpation of the role of Deputy Director did
       not constitute an adverse employment action. See generally Def.’s Mot.; Def.’s Reply.


                                                  11
       As set forth in the “Position Description,” the OSDBU Deputy Director “function[ed] as

the Office’s expert and senior procurement analyst for the Department’s preferential

procurement programs” and “serve[d] as the liaison and maintain[ed] working relationships with

the Small Business Administration . . . and other Federal agencies to coordinate and assist in the

development of policies in acquisition and resolve issues arising from the preferential

procurement programs.” Pl.’s Opp’n, Ex. 1 at 1. The Deputy Director’s “Major Duties and

Responsibilities” included the following: “[p]articipat[ing] with the Director and higher officials

in the development and evaluation of the Department-wide preferential procurement programs

plans;” planning, coordinating and conducting “staff studies and special projects;” “serv[ing] as a

project leader for special studies and program evaluations requiring contacts with other elements

of the Department;” “[p]articipat[ing] as a department representative in study groups with . . .

other Federal agencies to evaluate government-wide programs;” “[s]erv[ing] as departmental key

contact for the small business community;” “[c]onducting program reviews and evaluations at all

Departmental Operating Divisions;” “[r]epresent[ing] the Department in Federal, State, and

locally sponsored conferences, seminars, and forums on small business programs matter;” and, in

the Director’s absence, assuming the delegated duties and responsibilities of that position. Id. at

1-3.

       Although the defendant maintains that Randall did not assume the role of Deputy

Director, the plaintiff has presented evidence suggesting that Ridgely did, in fact, transfer core

Deputy Director responsibilities to Randall. In her declaration, the plaintiff asserts that Ridgely

“constantly assigned Randall small business program procurement duties and sometimes

assigned him to do the same procurement task that she assigned to me without informing me.”

Pl.’s Decl. ¶ 5. The plaintiff further states that “[i]t was Randall who acted as Director when




                                                 12
[Ridgely] was unavailable, and Randall who accompanied her to high level meetings.” Id. ¶ 4.

The plaintiff also alleges that after hiring Randall, Ridgely prohibited her from serving as a

liaison to other federal agencies, participating in the development and evaluation of Department-

wide procurement program plan and conducting program reviews and evaluations of other

divisions. Id. ¶ 3. As indicated in the Position Description, many of these duties were central to

the Deputy Director position. See generally Pl.’s Opp’n, Ex. 1.

           The allegations in the plaintiff’s declaration are, to some extent, corroborated by Joseph

Bowe, a Procurement Analyst who came under Ridgely’s supervision early in 2005. See Pl.’s

Opp’n, Ex. 3 ¶ 2. Bowe, who interacted with Ridgely, Randall and the plaintiff “between one

and three times daily,” states that Randall

           essentially functioned as the Deputy Director although [the plaintiff] was assigned
           to that position. For example, at meetings, Ms. Ridgely would often look directly
           to Mr. Randall, indicating that he was a decision-maker, on issues that ordinarily
           would have been a decision for the Deputy Director. As time went on, [the
           plaintiff] had fewer and fewer responsibilities, and it was clear she did not carry
           the authority of a Deputy Director . . . . For example, I observed that Ms. Ridgely
           did not turn to [the plaintiff] for advice on procurement or other matters. In
           addition, [the plaintiff] was not appointed to act on behalf of the Director in her
           absence. I observed that [the plaintiff] did not assist with assigning duties in the
           office, nor did I observe that she was responsible for evaluating other employees’
           quality of work.

Id. ¶ 4.

           The plaintiff has also submitted a declaration from Barbara Hall, a Small Business

Specialist hired by Ridgely. See Pl.’s Opp’n, Ex. 28 ¶ 2. Hall states in her declaration that she

“never observed [the plaintiff] assisting with the assignment of duties or evaluation of other

employees’ performance,” “never observed [the plaintiff] acting on behalf of the Director in her

absence by performing duties such as signing leave slips,” and “never observed [the plaintiff]




                                                   13
meeting with any high-level officials.” Id. ¶ 3. According to Hall, “[t]hese responsibilities were

mostly covered by Clarence Randall.” Id.

       Although the defendant points out that the plaintiff does not provide any documentation,

such as e-mails or meeting notes, to support the allegation that her leadership role was usurped,

Def.’s Reply at 6, the court notes that the defendant’s assertions regarding the scope of Randall’s

authority are based exclusively on the statements of Ridgely and Randall, see id. at 5-10; Def.’s

Mot. at 16-17. The defendant has not presented the court with any position description, vacancy

announcement, e-mails or meeting notes delineating the functions and responsibilities of the

“Special Advisor” role that Randall filled. See generally Def.’s Mot.; Def.’s Reply. The court

can hardly fault the plaintiff for failing to provide documentary support on this point in the

absence of any equivalent evidence proffered by the defendant. Nor is such documentary

evidence strictly necessary, given the allegations in the plaintiff’s declaration and the

corroborating testimony offered in the declarations of Bowe and Hall. See Arrington, 473 F.3d

at 338 (holding that the direct testimonial evidence in the plaintiff’s affidavit was sufficient to

defeat summary judgment because “[o]n the record at hand, neither the District Court nor [the

Circuit could] conclude that appellees’ story is truth and appellant’s story is a fabrication, at least

not if all of the evidence is viewed in the light most favorable to appellant as required by Federal

Rule of Civil Procedure 56(c)”).

       The defendant also argues that the court should discount the corroborating statements

made by Bowe and Hall because these employees did not work in the same office as Ridgely,

Randall and the plaintiff, and interacted with these individuals in person only once per month.

See Def.’s Reply at 5-6. Yet the mere fact that these individuals were not physically present in

the same office hardly means that they lack personal knowledge about the duties and




                                                  14
responsibilities discharged by Randall and the plaintiff. Indeed, the defendant does not dispute

that Bowe interacted with Ridgely, Randall and the plaintiff one to three times per day by

telephone and e-mail, and the record is silent as to the frequency of Hall’s telephone and e-mail

interactions with these individuals. See generally Def.’s Reply. Moreover, although these

witnesses’ limited interaction with Randall and the plaintiff might affect the weight that the trier

of fact affords their testimony, the court must decline the defendant’s invitation to weigh the

evidence at this stage of the litigation. See Anderson, 477 U.S. at 249 (noting that “at the

summary judgment stage the judge’s function is not . . . to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial”).

       The defendant notes that during her deposition, the plaintiff was unable to recall specific

details regarding the meetings that Randall allegedly attended in her place. See Def.’s Mot. at

16; Def.’s Reply at 6. The court, however, does not consider the plaintiff’s inability to recall the

“exact meetings,” “exact dates” or “titles of meetings,” see Def.’s Mot. at 16; Def.’s Reply at 6,

as grounds for disregarding her testimony regarding her exclusion from meetings. Cf. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (noting that, in ruling on a motion

for summary judgment, the court “may not make credibility determinations or weigh the

evidence”). Furthermore, although the defendant asserts that the plaintiff could not identify any

specific instance in which Ridgely denied a request by the plaintiff to attend a meeting, see

Def.’s Reply at 6 (citing Def.’s Mot., Ex. 7 at 33), the plaintiff testified that she did ask Ridgely

why, as a general matter, she was not being asked to attend such meetings, Def.’s Mot., Ex. 7 at

33. And although the defendant points out that the plaintiff readily admitted that she did attend

certain meetings, such as weekly staff meetings, after Randall was hired, Def.’s Reply at 7, it is




                                                  15
far from clear that these were the type of “high level meetings” that are the focus of the

plaintiff’s allegation, see Pl.’s Decl. ¶ 4.

        Finally, the defendant asserts that even if the plaintiff has cast doubt on the defendant’s

asserted justification for the challenged action, she has presented insufficient evidence from

which a reasonable trier of fact could infer a discriminatory or retaliatory motive for the transfer

of duties to Randall. See Def.’s Mot. at 17, 19. Indeed, to show pretext, the plaintiff must

demonstrate “both that the reason was false, and that discrimination [or retaliation] was the real

reason.” Weber, 494 F.3d at 186 (quoting Hicks, 509 U.S. at 515); see also Houston v. Sektek,

Inc., 2010 WL 322251, at *5 (D.D.C. Jan. 28, 2010) (concluding that even if the defendant’s

asserted justification for reassigning an African-American employee’s job responsibilities to

another employee was pretext, the defendant was entitled to summary judgment because the

plaintiff offered insufficient evidence from which to infer that the true motivation for the

plaintiff’s actions was racial discrimination). The court first considers the plaintiff’s

discrimination claim.

        The Supreme Court has stated that

        [p]roof that the defendant’s explanation is unworthy of credence is simply one
        form of circumstantial evidence that is probative of intentional discrimination,
        and it may be quite persuasive. In appropriate circumstances, the trier of fact can
        reasonably infer from the falsity of the explanation that the employer is
        dissembling to cover up a discriminatory purpose. Such an inference is consistent
        with the general principle of evidence law that the factfinder is entitled to
        consider a party’s dishonesty about a material fact as ‘affirmative evidence of
        guilt.’

Reeves, 530 U.S. at 147 (citing Hicks, 509 U.S. at 517; Wright v. West, 505 U.S. 277, 296

(1992)) (internal citation omitted); Hicks, 509 U.S. at 511 (observing that “[t]he factfinder’s

disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by

a suspicion of mendacity) may, together with the elements of the prima facie case, suffice to



                                                  16
show intentional discrimination” such that “rejection of the defendant’s proffered reasons will

permit the trier of fact to infer the ultimate fact of intentional discrimination”). Accordingly, the

evidence offered by the plaintiff to rebut the defendant’s legitimate, non-discriminatory

justification constitutes circumstantial evidence from which a trier of fact could reasonably infer

discrimination.

       The plaintiff has also offered some evidence that Ridgely held discriminatory views. For

instance, the plaintiff testified during her deposition that Ridgely treated African-American

employees differently than white employees when it came work assignments, stating that

“[w]hen it came to black employees, [Ridgely] would reassign the work. When it came to white

employees, she would give them options, whether they wanted to do it or not.” Def.’s Mot., Ex.

7 at 30. Bowe states in his declaration that Ridgely “caused minority employees to retire or

[leave] early because she would not allow them to succeed in their jobs.” Pl.’s Opp’n, Ex. 3 ¶ 6.

Hall states that although Ridgely did not include her in staff meetings and other projects, upon

Hall’s retirement, Ridgely replaced her with a white man, whom she included in staff meetings

and other projects. Pl.’s Opp’n, Ex. 28 ¶ 7.

       Although the court does not consider this independent evidence of racial animus

particularly persuasive, 5 the court’s role at this stage is not to weigh the evidence but simply to

determine whether there exists a genuine issue of material fact. See Anderson, 477 U.S. at 250.

The court is therefore constrained to conclude that based on the evidence rebutting the

defendant’s asserted non-discriminatory justification, the plaintiff’s prima facie case and the

independent evidence of a discriminatory motive, a reasonable jury could infer that Ridgely

5
       For instance, during her deposition, the plaintiff identified only one example of Ridgely’s
       purportedly discriminatory treatment of employees, an instance in which Ridgely granted a white
       male employee’s request not to work on an assignment. Def.’s Mot., Ex. 7 at 30. Likewise,
       Bowe identifies few specific instances in which Ridgely did not allow minority employees to
       “succeed in their jobs.” See generally Pl.’s Opp’n, Ex. 3.


                                                  17
transferred the plaintiff’s Deputy Director duties to Randall out of a discriminatory motive. See

Waterhouse, 298 F.3d at 992-93. Accordingly, the court denies the defendant’s motion for

summary judgment on this claim.

       The plaintiff’s retaliation claim presents a different matter entirely. From January 2005

to July 2006, the plaintiff submitted two formal administrative complaints and attempted to file a

third. Mem. Op. (Aug. 7, 2008) at 4. In addition, as this court noted in its prior decision, the

letter sent to the defendant in November 2006 regarding the plaintiff’s administrative action

constituted protected activity. Id. at 28. The plaintiff, however, fails to draw a link between any

of these instances of protected activity and the transfer of her duties to Randall. See generally

Pl.’s Opp’n. The plaintiff has presented no direct evidence suggesting a connection between the

plaintiff’s participation in protected activity and the transfer of her Deputy Director duties to

Randall. See generally Pl.’s Opp’n. Nor has the plaintiff provided any circumstantial evidence

of such a link, as she fails to specify when this purported transfer of duties took place. 6 See

generally id.; Compl. Under these circumstances, a reasonable fact-finder could not infer a

retaliatory motive based solely on the evidence rebutting the defendant’s asserted justification for

the suspect action. See Reeves, 530 U.S. at 147 (noting that such an inference may be reasonable

“[i]n appropriate circumstances”). Because the plaintiff has not presented sufficient evidence

from which a reasonable jury could infer that Ridgely transferred the plaintiff’s Deputy Director

duties to Randall in retaliation for her participation in protected activity, the court grants the

plaintiff’s motion for summary judgment on this claim.




6
       It should be noted, however, that Ridgely hired Randall in 2004, see Pl.’s Opp’n at 3, before the
       plaintiff’s participation in protected activity began in January 2005, see Def.’s 1st Mot. at 4.


                                                   18
                                2. Reassignment of Project Work

       The plaintiff also contends that after effectively demoting her to the role of an office

staffer assigned to specific projects, Ridgely discriminated and retaliated against her by

transferring her project assignments to other employees. See Pl.’s Opp’n at 6-8. The plaintiff

identifies six projects that were allegedly assigned to her, but that Ridgely reassigned to other

OSDBU staff: the Newsletter Project; the National Association of Professional Asian-Pacific

American Women (“NAPAW”) Conference; the Veteran’s Business Program; the Small

Business Form Project; the Small Business Climate Assessment Project; and the Strategic

Planning Project. 7 Pl.’s Opp’n at 6-8; Pl.’s Decl. ¶ 6; Def.’s Mot. at 13-16.

       The defendant argues that the reassignment of the plaintiff’s project duties did not

constitute an adverse employment action as necessary to support a claim of discrimination. See

Def.’s Mot. at 8-12; Def.’s Reply at 2-4. In addition, the defendant contends that several of these

duties were never “reassigned” and that any reassignments that did occur were supported by

legitimate, non-discriminatory and non-retaliatory justifications. See Def.’s Mot. at 13-16. The

court considers each project in turn.

                                        a. Newsletter Project

       The defendant contends that responsibility for the Newsletter Project was never “taken

away” from the plaintiff because it was never assigned to her in the first place. See Def.’s Mot.

at 14; Def.’s Reply at 10-11. Rather, the defendant asserts that Ridgely placed Linda Purnell, an

African-American woman, in charge of this project from the beginning. Def.’s Mot. at 14. The

defendant points out that the plaintiff admitted during her deposition that Purnell headed the

Newsletter Project and that this project was never assigned to her. Def.’s Mot., Ex. 7 at 61.


7
       The parties do not describe the substantive nature of these projects. See generally Def.’s Mot.;
       Pl.’s Opp’n; Def.’s Reply.


                                                   19
Indeed, the plaintiff does not dispute this fact in her opposition. See generally Pl.’s Opp’n.

Because the plaintiff concedes that the Newsletter Project was never taken away from her, the

plaintiff’s allegations concerning this project offer no support to her claims regarding the

reassignment of her project duties.

                                      b. NAPAW Conference

       The defendant contends that responsibility for the NAPAW Conference was never taken

away from the plaintiff. Def.’s Mot. at 15-16; Def.’s Reply at 13. As the defendant points out,

the plaintiff testified during her deposition that Ridgely did not reassign this project. Def.’s

Mot., Ex. 7 at 53. Rather, the defendant asserts that the plaintiff voluntarily removed herself

from this project prior to its completion. Def.’s Mot. at 16.

       The plaintiff responds that she never removed herself from the project, but that she

successfully completed it “despite Ridgely’s efforts to undermine her authority.” Pl.’s Opp’n at

9-10. The plaintiff offers the declaration of Vivian Kim, an NAPAW official, who states that the

plaintiff “saw the project through to completion.” Pl.’s Opp’n, Ex. 5 ¶ 3. Yet this evidence does

nothing to undermine the defendant’s assertion that Ridgely never reassigned this project. Def.’s

Mot., Ex. 7 at 53. Thus, because the plaintiff has offered no evidence to indicate that

responsibility for the NAPAW Conference was taken away from her, the plaintiff’s allegations

concerning the reassignment of this project serve as no basis for her claims regarding the

reassignment of her project duties.

                                 c. Veteran’s Business Program

       Although the defendant acknowledges that the Veteran’s Business Program was assigned

to the plaintiff, the defendant contends that this project was expressly assigned to the plaintiff on

a temporary basis following the retirement of another employee, Angel Graves. See Def.’s Mot.




                                                 20
at 14; Def.’s Reply at 11. The defendant notes that in the e-mail assigning the plaintiff this task,

Ridgely stated that she was “asking [the plaintiff] to step in on a temporary basis, until [Ridgely

was] able to back-fill Angel’s position.” Def.’s Mot., Ex. 13. The defendant contends that once

a replacement for Graves was hired in May 2006, the Veteran’s Business Program was assigned

to Debra Peters, an African-American woman. Def.’s Mot. at 15. Accordingly, the defendant

argues, this project was never improperly removed from the plaintiff. Id.

        The plaintiff notes that in response to an interrogatory concerning the reassignment of

responsibility for this program, the defendant provided the aforementioned justification

concerning Graves’s retirement and also stated that “the reassignment was made to better

balance the workload in the Immediate Office.” Pl.’s Opp’n, Ex. 16 at 10. The plaintiff asserts

that the latter justification is pretext because at the time the project was taken away from her, she

had little to do. Pl.’s Opp’n at 20.

        The plaintiff, however, does not dispute the defendant’s assertion that the Veteran’s

Business Program was assigned to her only on a temporary basis until a replacement was hired to

fill Graves’s former position, nor does she address the defendant’s contention that the project

was reassigned because the vacancy was filled. See generally Pl.’s Opp’n. Thus, the plaintiff

has failed to rebut the defendant’s legitimate, non-discriminatory and non-retaliatory

justification, namely, that this program was assigned to the plaintiff only on a temporary basis

due to Graves’s retirement and was removed not because of some discriminatory or retaliatory

reason, but because a replacement for Graves had been hired. Accordingly, Ridgely’s

reassignment of this project provides no basis for her claims concerning the reassignment of her

project responsibilities.




                                                 21
                                d. Small Business Review Forms

       The defendant acknowledges that Ridgely removed the plaintiff’s responsibility for the

Small Business Review Forms. Id. at 15. According to the defendant, the OSDBU had recently

undergone a realignment that had brought in a significant number of new employees, which

prompted the need to redistribute assignments among OSDBU staff. Id. Using her discretion as

a supervisor, Ridgely decided to reassign responsibility for the Small Business Review Forms

from the plaintiff to Peters. Id. The plaintiff responds that the Ridgely removed this

responsibility before the realignment occurred. Pl.’s Opp’n at 20. Furthermore, the plaintiff

asserts that this responsibility was taken away from her at a time when Peters was overwhelmed

with work and the plaintiff had little do, undermining the defendant’s assertion that Ridgely took

this assignment away to “better balance [the] workload.” Id. at 20-21.

       To resolve this dispute, the trier of fact would be required to weigh the deposition

testimony and affidavits on which both parties exclusively rely, a task the court may not

undertake at this stage. See Reeves, 530 U.S. at 150. Accordingly, there remains an issue of fact

as to whether the defendant’s asserted justification was the real reason that the responsibility for

the Small Business Review Forms was taken away from the plaintiff. See Arrington, 473 F.3d at

338.

       This, however, does not end the inquiry, as the plaintiff must also offer sufficient

evidence from which a reasonable fact-finder could conclude that discrimination or retaliation

was the real reason for Ridgely’s action. See Weber, 494 F.3d at 186. Turning first to the

plaintiff’s discrimination claim, the court notes that any inference of discriminatory motive is

severely undermined by the fact that Ridgely transferred responsibility for the Small Business

Review Forms to another African-American employee. See Murray, 406 F.3d at 715 (affirming




                                                 22
the dismissal of a race discrimination claim because even assuming the defendant’s justifications

were pretext, “a replacement within the same protected class cuts strongly against any inference

of discrimination”) (citing Brown, 199 F.3d at 451); Peterson v. District of Columbia, 2007 WL
1307889, at *3 (D.D.C. May 3, 2007) (holding that “[t]he argument that race motivated [the

employer’s] decision to transfer some of the plaintiff’s duties to [another employee] is undercut

by the fact that [that employee], like plaintiff, is African-American”) (citing Murray, 406 F.3d at

715). Although a trier of fact can reasonably infer a discriminatory motive from the falsity of the

asserted justification “in appropriate circumstances,” Reeves, 530 U.S. at 147, the plaintiff has

failed to offer sufficient evidence from which a reasonable jury could infer discriminatory intent

in Ridgely’s decision to transfer responsibility for the Small Business Review Forms to Peters.

       As for the plaintiff’s retaliation claim, the plaintiff has offered no evidence, direct or

otherwise, linking the transfer of responsibility for the Small Business Review Forms to her

involvement in any protected activity. See generally Pl.’s Opp’n; Compl. The plaintiff fails to

identify what protected activity allegedly prompted Ridgely to take this duty away from her. See

generally Pl.’s Opp’n; Compl. Under these circumstances, a reasonable jury could not infer,

based solely on the evidence rebutting the defendant’s asserted justification, that Ridgely

removed this responsibility from the plaintiff in retaliation for her involvement in protected

activity. Accordingly, the plaintiff’s allegations concerning the Small Business Review Forms

provide no support for her claims concerning the reassignment of her project responsibilities.

                        e. Small Business Climate Assessment Project

       The defendant contends that the Small Business Climate Assessment Project was never

assigned to the plaintiff, asserting that Ridgely assigned Annette Owens-Scarboro, an African-

American woman, to lead the project from its inception. See Def.’s Mot. at 13; see also Pl.’s




                                                 23
Opp’n, Ex. 23. The defendant acknowledges that the plaintiff did play a role in securing the

services of NatCom Marketing, an outside company retained to work on the Climate Assessment

project. See Def.’s Mot. at 13. The defendant maintains, however, that once NatCom was

retained to work on the project, the plaintiff’s involvement came to an end and Owens-Scarboro

served as the project leader. Id.; Pl.’s Opp’n, Ex. 23. Accordingly, the defendant argues, the

Climate Assessment project was never assigned to (and thus never taken away from) the

plaintiff. Def.’s Mot. at 13.

       The plaintiff attempts to undermine the defendant’s explanation by pointing to e-mails

that purportedly reflect the plaintiff’s central involvement in the project. See Pl.’s Opp’n at 21 &

Exs. 20, 21, 22, 26. Yet while these e-mails demonstrate the plaintiff’s role in negotiating the

services of NatCom, a matter not disputed by the defendant, they do not suggest that the plaintiff

was ever given responsibility for the project itself. See Pl.’s Opp’n, Exs. 20, 21, 22, 26.

Accordingly, the plaintiff has failed to rebut the defendant’s asserted justification for the

“reassignment” of the Climate Assessment Project.

       Even if the plaintiff had rebutted the defendant’s asserted justification, the plaintiff has

offered no evidence from which a reasonable jury could conclude that discrimination or

retaliation was the real reason for the removal of this project responsibility. Again, the fact that

Ridgely transferred this responsibility to an African-American woman strongly undermines any

inference of racial animus. See Murray, 406 F.3d at 715; Peterson, 2007 WL 1307889, at *3.

Furthermore, the plaintiff has offered no evidence linking the removal of this duty to her

participation in any protected activity. See generally Pl.’s Opp’n; Compl. Accordingly, the

plaintiff has offered insufficient evidence for a reasonable jury to conclude that the defendant’s

asserted justification was a pretext for discrimination or retaliation. Accordingly, the plaintiff’s




                                                  24
allegations concerning the Small Business Climate Assessment Project provide no basis for her

claims concerning the reassignment of her project duties.

                                   f. Strategic Planning Project

       The defendant contends that responsibility for the Strategic Planning Project was

removed from the plaintiff at her own request. Def.’s Mot. at 16; Def.’s Reply at 13-14. Relying

on Ridgely’s deposition testimony and declaration, the defendant asserts that the plaintiff

removed herself from the project based on her assessment that an off-site contractor, Ventura

Group, would be better suited to handle this responsibility. Def.’s Mot., Ex. 1 at 233, 272; Def.’s

Mot., Ex. 10 at 4. The defendant states that after the plaintiff removed herself from the project,

Ridgely tasked Randall with seeing it through to completion. Def.’s Mot. at 16.

       The plaintiff does not dispute that she recommended that Ridgely retain Ventura Group,

nor does she dispute that Ventura Group was awarded the project. See Pl.’s Opp’n at 9, 21; see

also Def.’s Mot. at 16. Instead, the plaintiff rests her rebuttal entirely on the bare statement in

her declaration that “Ridgely reassigned the duty to Randall. I did not remove myself from the

project.” Pl.’s Decl. ¶ 8. This Circuit has made clear that “[a]lthough, as a rule, statements made

by the party opposing a motion for summary judgment must be accepted as true for the purpose

of ruling on that motion, some statements are so conclusory as to come within an exception to

that rule.” Ass’n of Flight Attendants-CWA, AFL-CIO v. U.S. Dep’t of Transp., 564 F.3d 462,

465 (D.C. Cir. 2009) (quoting Greene, 164 F.3d at 675); see also Colbert v. Tapella, 2010 WL
45554, at *2 (D.D.C. Jan. 7, 2010) (noting that the non-moving party “may not rely solely on

allegations or conclusory statements” and “must present specific facts that would enable a

reasonable jury to find in its favor”). The statement, “I did not remove myself from the project,”




                                                  25
Pl.’s Decl. ¶ 8, unsupported by additional evidence in the record, is precisely the type of

conclusory allegation that is insufficient to raise a genuine issue of material fact.

       Even if the plaintiff had offered sufficient evidence to rebut the defendant’s asserted

justification regarding the Strategic Planning Project, it would do little to salvage the plaintiff’s

claims concerning the reassignment of her project duties. As discussed in the preceding sections,

the plaintiff has entirely failed to rebut the defendant’s assertion that each “reassignment” on

which the plaintiff bases her claims either did not occur, was supported by a legitimate

justification or had no connection to a discriminatory or retaliatory motive. See supra Parts

III.D.2.a-e. As a result, even crediting the plaintiff’s assertion that she did not remove herself

from the Strategic Planning Project, the basis of the plaintiff’s claims concerning the

reassignment of her project responsibilities would be reduced to Ridgely’s purported removal of

this one project.

       As for the plaintiff’s retaliation claim, the plaintiff has again failed to point to any

evidence indicating a link between her involvement in protected activity and the removal of her

responsibility for the Strategic Planning Project. See generally Pl.’s Opp’n; Compl. The court,

therefore, grants summary judgment to the defendant on the plaintiff’s retaliation claims based

on the removal of her project duties.

       Likewise, the plaintiff has offered insufficient evidence from which a trier of fact could

infer discriminatory intent. The plaintiff has offered no direct evidence that her responsibility for

the Strategic Planning Project (or any of the other project duties) was removed due to racial

animus. See generally Pl.’s Opp’n; Compl. Furthermore, the plaintiff’s prima facie case, which




                                                  26
has, at best, been reduced to the removal of one project responsibility, is exceedingly weak, 8

offering little support for an inference of discriminatory intent. See Reeves, 530 U.S. at 148

(observing that the strength of the plaintiff’s prima facie case is relevant to determining whether

discrimination occurred); Pardo-Kronemann v. Jackson, 541 F. Supp. 2d 210, 216 (D.D.C. 2008)

(observing that “the strength of the prima facie case is still relevant . . . to the central inquiry of

whether [the plaintiff] has demonstrated that a reasonable jury could conclude from all the

evidence” that the plaintiff acted from an improper motive). Furthermore, as discussed above,

the plaintiff offers little evidence to rebut the defendant’s asserted justification for removing her

responsibility for the Strategic Planning Project. See Pl.’s Opp’n at 9, 21. Because a reasonable

jury could not infer discriminatory intent from this evidence, the court grants the defendant

summary judgment on the plaintiff’s discrimination claim based on the removal of her project

duties.

                                     3. The Plaintiff’s Termination

          The defendant asserts that it terminated the plaintiff because she became unable to

discharge her job responsibilities due to depression and anxiety issues and the defendant needed

someone to take on the plaintiff’s duties. See Def.’s Mot. at 18. This court previously noted that

8
          The defendant contends that even after Ridgely “took away” the plaintiff’s project assignments,
          the plaintiff retained a host of duties, including the following: OSDBU procurement duties; the
          8(a) Program, the Small Disadvantaged Business Program; the Subcontracting Program; and the
          Electronic Subcontract Reporting System. See Def.’s Mot. at 11. Although the plaintiff alleges
          that Ridgely interfered with her involvement in the 8(a) program and the Small Disadvantaged
          Business Program, see Pl.’s Decl. ¶ 3, she does not dispute that she retained the other
          responsibilities identified by the defendant, see generally id.; Pl.’s Opp’n. In light of the above,
          the reassignment of one duty would not support a prima facie case of discrimination, as the
          reassignment of duties constitutes an adverse employment action only if it results in a significant
          diminishment of material responsibilities. See Mungin v. Katten Muchin & Zavis, 116 F.3d 1549,
          1556-57 (D.C. Cir. 1997) (citing with approval the fact that “other circuits have held that changes
          in assignments or work-related duties do not ordinarily constitute adverse employment decisions
          if unaccompanied by a decrease in salary or work hour change”); Kocsis v. Multi-Care Mgmt.,
          Inc., 97 F.3d 876, 886 (6th Cir. 1996) (stating that “an adverse personnel action may occur if the
          change of work-related duties amounts to ‘significantly diminished material responsibilities’”)
          (citing Crady v. Liberty Nat’l Bank & Trust Co., 993 F.2d 132, 136 (7th Cir. 1993)).


                                                      27
the inability to perform one’s duties constitutes a legitimate justification for removal. See Mem.

Op. (Aug. 7, 2008) at 24 (citing Thompson v. Henderson, 2007 WL 930271, at *11 (6th Cir.

Mar. 28, 2007); Kinsey v. City of Jacksonville, 2006 WL 1827747, at *3-4 (11th Cir. July 3,

2006); McEwen v. Delta Air Lines, Inc., 919 F.2d 58, 59, 61 (7th Cir. 1990)).

       The plaintiff maintains that the defendant’s proffered justification is a pretext for

discrimination and retaliation. See Pl.’s Opp’n at 25-26. As the plaintiff points out, Ridgely

stated during her deposition that she replaced the plaintiff by promoting another employee,

Teneshia Alston, 9 to a higher grade level and assigning the plaintiff’s responsibilities to her. See

Pl.’s Opp’n at 26 & Ex. 17 at 83-84. When asked during the deposition when the promotion

occurred, Ridgely responded, “[i]n the fall of ’08. I don’t recall exactly.” Pl.’s Opp’n, Ex. 17 at

84. The plaintiff argues that the defendant’s failure to transfer the plaintiff’s responsibilities to

another employee for more than a year after terminating her in July 2007 undermines the

defendant’s assertion that it needed an employee to take over the plaintiff’s former

responsibilities. Pl.’s Opp’n at 26. The plaintiff also contends that the defendant’s asserted

justification is undermined by the fact that the defendant still has not hired anyone to fill the

Deputy Director position. Id. at 25.

       The plaintiff does not dispute that after the plaintiff commenced her leave of absence in

June 2006, the bulk of her responsibilities were transferred to Alston, who was at the time

working a GS-13 level. Pl.’s Opp’n at 13, 25-26 & Ex. 16 (Def.’s Answers to Interrogs.) at 9.

Nor is there any dispute that Ridgely used the vacancy created by the plaintiff’s termination to

promote Alston to a GS-14 level. 10 See Pl.’s Opp’n at 13.



9
       Like the plaintiff, Alston is an African-American woman. Def.’s Mot. at 21.
10
       The plaintiff was at a GS-14 level at the time of her termination. Compl. ¶ 7.


                                                   28
       Although the plaintiff relies heavily on Ridgely’s testimony that she did not promote

Alston until a year after the plaintiff’s termination, the defendant has provided documentary

evidence demonstrating that Ridgely’s deposition testimony was mistaken and that Alston’s

promotion took place in the fall of 2007 rather than 2008. See Def.’s Reply at 15 & Ex. 3.

Specifically, the defendant has submitted a “Notification of Personnel Action” indicating that

Ridgely promoted Alston on October 14, 2007, a few months after the plaintiff’s termination.

See Def.’s Reply, Ex. 3. Ridgely states in a supporting declaration that “on October 14, 2007,

Ms. Teneshia Alston[] assumed a GS 14 position in OSDBU and said position largely assumed

Plaintiff’s former duties.” Def.’s Reply, Ex. 1 ¶ 18. Thus, the evidence clearly indicates that

shortly after the plaintiff’s termination, Ridgely took prompt action to assign another employee

the plaintiff’s former duties and used the vacancy created by the termination to elevate Alston.

See Ben-Kotel v. Howard Univ., 319 F.3d 532, 536 (D.C. Cir. 2003) (holding that in resolving

the defendant’s motion for summary judgment, the district court properly concluded that an

employee was not hired in 1999, despite the supervisor’s vague testimony that he thought he had

interviewed the employee in 1999, given the overwhelming documentary evidence establishing

that the hiring took place in 1998); see also Anderson, 477 U.S. at 249-50 (noting that summary

judgment is properly granted if the non-movant’s evidence is “merely colorable” or “not

significantly probative”).

       That Alston was not given the title of Deputy Director is of no moment, given the fact

that the plaintiff does not dispute that Alston assumed the plaintiff’s former duties and

responsibilities, see Pl.’s Opp’n at 25-26, and the fact that the defendant’s asserted justification

centered on the need to have someone “carry out the duties and responsibilities of the

[plaintiff’s] position,” Def.’s Mot., Ex. 21 at 3. The court perceives no inconsistency between




                                                 29
the defendant’s failure to hire a new Deputy Director and its asserted non-discriminatory and

non-retaliatory justification for the plaintiff’s termination.

        The plaintiff points out that in its prior decision, this court did note that the temporal

proximity between a November 2006 letter from the plaintiff’s husband regarding her EEO

activity and the proposed termination in January 2007 was “sufficient for a reasonable jury to

infer retaliation.” Mem. Op. (Aug. 7, 2008) at 30. The court assumed, however, for purposes of

that analysis that the plaintiff could offer evidence to rebut the defendant’s asserted legitimate,

non-discriminatory and non-retaliatory justification for the termination. Id. at 26-30. 11

Accordingly, the court permitted the plaintiff to seek discovery regarding this claim.

        As discussed above, however, even with the benefit of extensive discovery, the plaintiff

has failed to offer evidence to rebut the defendant’s asserted justification for her termination. In

light of the unrebutted evidence that the defendant terminated the plaintiff so that it could assign

her duties to an individual able to satisfactorily perform them, the plaintiff’s circumstantial

evidence of retaliatory intent, based solely on the proximity between the November 2006 letter

and Ridgely’s termination proposal two months later, 12 does not raise a genuine issue of material

fact that the defendant’s asserted justification was pretext for retaliation. See Hicks, 509 U.S. at

515.



11
        Specifically, the court noted that there remained a question as to whether the defendant subjected
        the plaintiff to a hostile work environment that resulted in her inability to work, which would
        undercut the plaintiff’s legitimate, non-discriminatory justification. See Mem. Op. (Aug. 7, 2008)
        at 26-27 (observing that “[b]ecause the plaintiff could still succeed on her hostile work
        environment claim, the court assumes, arguendo, that the plaintiff rebuts the defendant’s
        legitimate non-retaliatory justification”). As discussed below, the plaintiff has failed to a raise a
        genuine issue of material fact concerning whether she was subjected to a hostile work
        environment claim. See infra Part III.C.
12
        As noted in the court’s prior opinion, courts in this district have varied as to whether a two-month
        proximity between protected activity and a materially adverse action is sufficient to establish a
        causal connection. See Mem. Op. (Aug. 7, 2008) at 29-30.


                                                    30
        The plaintiff has also failed to offer sufficient evidence from which a reasonable jury

could conclude that the defendant’s asserted justification was a pretext for discrimination. See

Pl.’s Opp’n at 13, 25-26. Indeed, the fact that Ridgely used the vacancy created by the plaintiff’s

termination to promote another African-American employee, who succeeded to the plaintiff’s

former job responsibilities, significantly undercuts any inference of discriminatory intent. See

Murray, 406 F.3d at 715; Peterson, 2007 WL 1307889, at *3. Accordingly, the court grants

summary judgment for the defendant on all claims premised on her termination.

              C. The Court Grants Summary Judgment to the Defendant on the
                       Plaintiff’s Hostile Work Environment Claim

                       1. Legal Standard for Hostile Work Environment

        Title VII prohibits an employer from discriminating against any individual with respect to

compensation, terms, conditions, or privileges of employment because of race, color, religion,

sex, or national origin. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). Toward that end, an

employer may not create or condone a hostile or abusive work environment that is

discriminatory. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986). Such an

environment exists “[w]hen the workplace is permeated with ‘discriminatory intimidation,

ridicule and insult,’ that is ‘sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.’” Singletary v. District of Columbia,

351 F.3d 519, 526 (D.C. Cir 2003) (quoting Meritor, 477 U.S. at 65, 67). On the other hand,

“[c]onduct that is not severe or pervasive enough to create an objectively hostile or abusive work

environment – an environment that a reasonable person would find hostile or abusive – is beyond

Title VII’s purview.” Harris, 510 U.S. at 21. Thus, to determine whether a hostile work

environment exists, the court looks to the totality of the circumstances, including the frequency

of the discriminatory conduct, its severity, its offensiveness, and whether it interferes with an



                                                  31
employee’s work performance. Id. at 23; Faragher v. City of Boca Raton, 524 U.S. 775, 787-88

(1998). In considering the totality of the circumstances, however, the court is mindful that

       [e]veryone can be characterized by sex, race, ethnicity or (real or perceived)
       disability; and many bosses are harsh, unjust and rude. It is therefore important in
       hostile work environment cases to exclude from consideration personnel decisions
       that lack a linkage of correlation to the claimed ground of discrimination.
       Otherwise, the federal courts will become a court of personnel appeal.

Bryant v. Brownlee, 265 F. Supp. 2d 52, 63 (D.D.C. 2003) (quoting Alfano v. Costello, 294 F.3d
365, 377 (2d Cir. 2002)).

            2. The Plaintiff Has Failed to Raise a Genuine Issue of Material Fact
                  With Respect to Her Hostile Work Environment Claim

       The defendant asserts that the court should grant it summary judgment on the plaintiff’s

hostile work environment claim because she has presented no evidence indicating that she was

subjected to “severe and pervasive” mistreatment. Def.’s Mot. at 22-23; Def.’s Reply at 16. The

defendant argues that the plaintiff’s hostile work environment claim is premised merely on

“ordinary tribulations of the workplace,” substantiated only by the plaintiff’s own self-serving

declaration. Def.’s Mot. at 23-28; Def.’s Reply at 16-20. In addition, the defendant contends

that the plaintiff has offered no evidence suggesting a link between the allegedly harassing

behavior and her membership in a protected class or participation in protected activity. Def.’s

Mot. at 28-29; Def.’s Reply at 20.

       The plaintiff maintains that through a series of actions designed to isolate, embarrass and

undermine the plaintiff and her ability to perform her work, Ridgely created a working

environment that was so hostile toward the plaintiff that she was unable to perform her duties.

Pl.’s Opp’n at 25. She notes that due to the harassment she suffered, her psychological health

deteriorated to the point that her physician recommended that she take an extended leave of

absence. Id. at 23-24. The plaintiff, however, offers no response to the defendant’s argument



                                                32
concerning the absence of a link between the allegedly harassing behavior and her membership

in a protected class or participation in protected activity. See id. at 22-25.

       As this court noted in its prior decision in this case, although the plaintiff’s deteriorating

psychological condition demonstrated that she was subjectively suffering emotional injuries, a

plaintiff must also establish that the harassing behavior was sufficiently severe or pervasive from

an objective standpoint to give rise to a hostile work environment. See Mem. Op. (Aug. 7, 2009)

at 21; see also Harris, 510 U.S. at 21 (noting that “[c]onduct that is not severe or pervasive

enough to create an objectively hostile or abusive work environment – an environment that a

reasonable person would find hostile or abusive – is beyond Title VII’s purview”).

       The plaintiff bases her hostile work environment claim on a litany of allegedly harassing

behavior perpetrated against her by Ridgely, such as the diminishment of her job responsibilities,

public criticism of her job performance, the requirement that she communicate with Ridgely

through e-mail only, alleged interference with the performance of her job duties, her exclusion

from meetings, the imposition of unrealistic deadlines, the mishandling of a waiver request and

an allegedly unwarranted criticism contained in her 2004 performance evaluation. See Pl.’s

Opp’n at 23-24; Pl.’s Decl. ¶¶ 15-29. The plaintiff has provided no evidence that these instances

of alleged mistreatment rose beyond the level of ordinary workplace conflicts, which are not

sufficiently severe or pervasive to support a hostile work environment claim. See, e.g., Hussain

v. Nicholson, 435 F.3d 359, 366-67 (D.C. Cir. 2006) (concluding that the plaintiff physician did

not make out a viable hostile work environment claim based on his allegations that he was

subjected to a host of workplace injustices, including denial of special pay and clinical

privileges, heightened monitoring by supervisors, poor performance evaluations, denial of

medical leave and failure to address insubordination by other employees); Hussain v. Gutierrez,




                                                  33
593 F. Supp. 2d 1, 7 (D.D.C. 2008) (holding that the plaintiff’s allegations regarding the fact that

her job responsibilities were continually changed and downgraded, and that she was asked to do

tasks below her job title and asked to sit in the reception area did not support a hostile work

environment claim); Singh v. U.S. House of Representatives, 300 F. Supp. 2d 48, 54-55 (D.D.C.

2004) (concluding that the plaintiff’s allegations that her immediate supervisor froze her out of

important meetings, humiliated her at those meetings she did attend, refused her request to be

excused from a hearing and criticized her in an abusive manner did not amount to severe and

pervasive treatment sufficient to alter the conditions of her employment); Richard v. Bell Atl.

Corp., 209 F. Supp. 2d 23, 35 (D.D.C. 2002) (noting that the “the type of conduct that [the

plaintiff] complain[ed] of, i.e., rude comments, unjust criticism, and stressful working

conditions, amount to ‘ordinary tribulations of the workplace’ that [is] insufficient as a matter of

law for a hostile [work] environment case”). Accordingly, the plaintiff has not raised a genuine

issue of fact as to whether Ridgely fostered working conditions so severe or pervasive to give

rise to an objectively hostile working environment.

       Moreover, the plaintiff has provided no evidence indicating any “linkage of correlation”

between the allegedly harassing behavior and the claimed ground of discrimination or her

participation in protected activity, see generally Pl.’s Opp’n; Pl.’s Decl., as required to sustain a

hostile work environment claim, see Bryant, 265 F. Supp. 2d at 63 (noting that absent such a

linkage requirement, “the federal courts will become a court of personnel appeal”). The absence

of such evidence warrants summary judgment to the employer on a hostile work environment




                                                  34
claim. 13 See Kline v. Springer, 602 F. Supp. 2d 234, 243 (D.D.C. 2009) (granting summary

judgment to the defendant on a hostile work environment claim because almost none of the

comments relied on to support the claim had any direct connection to the plaintiff’s race or sex

and most of the comments were “completely unconnected to impermissible motive”); Hussain,
593 F. Supp. 2d at 7 (noting that the plaintiff must demonstrate that “the harassment occurred

because of her protected status” to sustain a hostile work environment claim); Chaple v. Johnson,

453 F. Supp. 2d 63, 73-74 (D.D.C. 2006) (observing that “[i]t must be clear that the hostile work

environment was the result of discrimination based on a protected status”) (quoting Richardson

v. N.Y. State Dep’t of Corr. Serv., 180 F.3d 426, 440 (2d Cir. 1999)); Nichols v. Truscott, 424 F.

Supp. 2d 124, 140 (D.D.C. 2006) (granting summary judgment to the defendant on a hostile

work environment claim because “[o]nly a handful of the comments (and none of the conduct)

by [the] plaintiff’s co-workers could have been even remotely linked to [the] plaintiff’s

membership in a protected class” and “[t]hese isolated statements, while no doubt offensive to

the plaintiff, simply are not ‘sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment’ on the basis of the plaintiff’s

race or sex”); Nurriddin v. Goldin, 382 F. Supp. 2d 79, 108 (D.D.C. 2005) (observing that

incidents bearing no relation to the plaintiff’s protected class cannot be used to support a hostile

work environment claim).

       In short, the plaintiff has failed to raise a genuine issue of fact concerning whether she

was subjected to a severe or pervasive working environment on the basis of her protected class or



13
       The plaintiff’s reliance on Quiles-Quiles v. Henderson, 439 F.3d 1 (1st Cir. 2006) is misplaced, as
       the First Circuit concluded that the plaintiff had raised a genuine issue of material fact concerning
       his hostile work environment claim because of evidence that the plaintiff “was subject to such
       constant ridicule about his mental impairment that it required him to be hospitalized and
       eventually to withdraw from the workforce.” Id. at 7.


                                                   35
involvement in protected activity. Accordingly, the court grants the defendant summary

judgment on the plaintiff’s hostile work environment claim.



                                      IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the defendant’s

renewed motion for summary judgment. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 17th day of March, 2010.



                                                               RICARDO M. URBINA
                                                              United States District Judge




                                                36